Defendant has appealed from two judgments in favor of the plaintiff, each in the sum of $5,000. The actions were tried together and were brought to recover damages for the deaths of plaintiff’s intestates, a son and daughter, who were killed on January 21, 1940, when an automobile in which they were riding was struck by one of defendant’s passenger trains at a grade crossing at Eagle Bridge, Rensselaer county. The only question presented is whether or not defendant was negligent. There is evidence on which the jury could predicate a finding that defendant’s gate tender was negligent in operating the gates at the crossing. Judgments affirmed, with one bill of costs to respondent. Hill, P. J., Crapser, Bliss and Heffeman, JJ., concur; Schenck, J., dissents.